t c memo united_states tax_court john f moran petitioner v commissioner of internal revenue respondent docket no filed date john f moran pro_se gerald a thorpe for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies penalties and additions with respect to petitioner’s federal_income_tax as follows year year - - deficiency additions to tax sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure deficiency addition_to_tax sec_6651 dollar_figure dollar_figure penalty sec_6663 dollar_figure year deficiency penalty sec_6663 dollar_figure dollar_figure the issues for decision are whether petitioner received unreported constructive dividends from moran general contractors inc the corporation by diverting corporate receipts and issuing corporate checks for fictitious expenses in the amounts of dollar_figure in dollar_figure in and dollar_figure in whether petitioner received additional unreported constructive dividends during and of dollar_figure dollar_figure and dollar_figure respectively from the personal_use of the corporation’s property whether petitioner is entitled to deduct under sec_162 as expenses of an unincorporated beauty shop business of which he was a proprietor payments of dollar_figure in and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure dollar_figure in which he allegedly received as reimbursements for renovations of the beauty shop whether petitioner is entitled to deduct under sec_162 expenses of dollar_figure in and dollar_figure in allegedly paid to beauty shop employees whether petitioner is entitled to deduct additional expenses allegedly paid in the beauty shop business and horse racing activities in and whether petitioner is entitled to depreciation_deductions under sec_167 of dollar_figure and dollar_figure in and respectively in relation to the beauty shop whether petitioner is liable for additions to tax and penalties under sec_6653 and sec_6663 for filing fraudulent income_tax returns for and whether petitioner is liable for an addition_to_tax under sec_6651 for failing to timely file his income_tax return for whether petitioner is liable for an addition_to_tax under sec_6661 for the substantial_understatement of tax_liability on his federal_income_tax return for whether petitioner filed joint federal_income_tax returns in and when he did not sign the returns but granted his spouse permission to sign his name and whether the statute_of_limitations bars the assessment and collection of the deficiencies in tax additions to tax and penalties that respondent has determined against petitioner for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the second stipulation of facts and the attached exhibit sec_2 are incorporated herein by this reference petitioner resided in williamstown new jersey when he filed his petition in this case during the years in issue petitioner was married to bonnie e mcnamara formerly bonnie e moran petitioner and bonnie e mcnamara ms mcnamara maintained a personal joint checking account at continental bank during the years in issue petitioner and ms mcnamara are now divorced ernest agresto a certified_public_accountant prepared petitioner and ms mcnamara’s joint income_tax returns for the years in issue mr agresto prepared these returns using information supplied by ms mcnamara with petitioner’s permission ms mcnamara signed petitioner’s name on their joint respondent has objected on the grounds of relevancy and or hearsay to the admission of the following exhibits 176-p through 179-p 183-p through 215-p 222-p 223-p 227-p through 230-p 232-p through 235-p 237-p 238-p 243-p and 244-p at trial we reserved ruling on these exhibits we have considered each of the exhibits in question and find that they do not justify any alteration in our findings_of_fact federal_income_tax returns for the years in issue during or petitioner and ms mcnamara3 organized the corporation the corporation engaged in the business of installing heavy machinery and equipment used by its customers in their manufacturing businesses the corporation maintained a business checking account at psfs bank during the years in issue all of the outstanding shares of the corporation’s common_stock were held in ms mcnamara’s name both petitioner and ms mcnamara considered petitioner to be at least a part owner of the corporation during the years in issue petitioner and ms mcnamara decided to issue all of the corporation’s stock to ms mcnamara for various business and personal reasons petitioner stated to respondent’s agents that he and ms mcnamara had the corporation’s common_stock issued to ms mcnamara because the regulations of the union of which petitioner was a member prohibited its members from owning corporate stock during the years in issue petitioner and ms mcnamara were employees of the corporation petitioner considered his position in the corporation equivalent to that of a chief_executive_officer and he made all significant business decisions for the at the time the corporation was organized ms mcnamara was known as bonnie e moran the corporation also did business as moran general contractors inc corporation ms mcnamara supervised the office functions engaged in some sales activities and handled some of the bookkeeping petitioner’s daughter phyllis moran held a position at the corporation where she performed billing typing and posting duties the corporation also employed ellen moran petitioner’s mother who was paid dollar_figure a week from to the corporation also employed emma brinton during the years in issue mr agresto also prepared the federal_income_tax returns for the corporation ms mcnamara provided mr agresto with information to prepare the corporation’s income_tax returns including cash receipt summaries cash disbursements and payroll records petitioner and ms mcnamara diverted numerous checks issued to the corporation for services rendered by the corporation the checks received by the corporation were either cashed by petitioner or another employee and the proceeds were given to petitioner or ms mcnamara or deposited into petitioner and ms mcnamara’s personal joint checking account maintained at continental bank the amounts of those diversions were dollar_figure for dollar_figure for and dollar_figure for see appendix a listing checks diverted from the corporation the proceeds from these checks were not recorded as income on the corporation’s books or reported as gross_receipts on any of the corporation’s federal_income_tax returns these diversions were not reported as income on petitioner’s income_tax returns when first asked petitioner falsely stated to respondent’s agents that he was unaware that checks issued to the corporation had been deposited to his and ms mcnamara’s personal bank account during the years in issue petitioner also engaged in a scheme whereby he caused the corporation to issue checks to cover fictitious expenses the amounts issued for those fictitious expenses totaled dollar_figure for dollar_figure for and dollar_figure for see appendix b listing the checks issued by the corporation for fictitious expenses the payees never received these checks either petitioner or another employee of the corporation cashed these checks and gave the proceeds to petitioner or ms mcnamara petitioner or a family_member under his direction and control prepared false invoices for the fictitious expenses and altered the canceled checks to create the appearance that the checks were issued for legitimate business purposes these payments were recorded as expenses on the corporation’s books these payments were not reported on petitioner’s federal_income_tax returns in addition to the construction business petitioner and ms mcnamara engaged in a beauty salon business as proprietors the beauty salon first operated under the name media hair and later under the name gian franco faces in petitioner and ms mcnamara hired michael kapusta and john d’ambrosio to handle the day-to-day operation of the beauty salon gian franco faces maintained a business checking account at first pennsylvania bank and mr kapusta was authorized to sign checks drawn on that account in petitioner and ms mcnamara relocated the beauty shop petitioner and ms mcnamara agreed to pay for the renovations to the beauty shop with the understanding that messrs kapusta and d’ambrosio would reimburse them for renovation expenses petitioner and ms mcnamara used the corporation’s funds to pay for the renovations to the beauty shop the beauty shop renovation costs were dollar_figure for third-party vendor expenses and dollar_figure for labor performed by the corporation’s employees in petitioner and ms mcnamara requested that messrs kapusta and d’ambrosio start making payments to reimburse petitioner and ms mcnamara for the renovation costs after paying petitioner and ms mcnamara dollar_figure messrs kapusta and d’ambrosio became 50-percent owners of the beauty salon business initially petitioner asked mr kapusta to make the reimbursement payments in cash or by check drawn on the business account of the beauty shop mr kapusta issued checks from gian franco faces’ business checking account to reimburse petitioner and ms mcnamara mr kapusta issued only one reimbursement check payable to petitioner after receiving the initial check petitioner requested that mr kapusta issue the remaining reimbursement checks payable to clairol which was a supplier of beauty products the payments made by mr kapusta to reimburse petitioner and ms mcnamara for the renovations to the beauty shop were as follows check no date amount dollar_figure payee petitioner big_number date big_number date big_number big_number big_number big_number big_number date big_number big_number date big_number date big_number clairol clairol clairol clairol clairol clairol clairol clairol clairol clairol clairol description first installment products supplies -- supplies supplies supplies supplies supplies supplies supplies supplies the proceeds from these checks issued to petitioner or clairol were deposited in petitioner and ms mcnamara’s personal joint checking account at continental bank the proceeds from these checks were not recorded as income on the corporation’s books_and_records or reported as income on any of the corporation’s or of petitioner and ms mcnamara’s federal_income_tax returns petitioner and ms mcnamara deducted the clairol payments on their federal_income_tax returns to facilitate his various schemes petitioner cashed checks at several locations maximilian segich a friend of petitioner’s during the years in issue operated a bar and restaurant that generated a substantial amount of cashflow during through mr segich often cashed the fictitious expense checks for petitioner some of the checks that mr segich cashed were payable to ronald hudecheck guy long and sebastiani sprinkler design inc among others however none of the checks were made payable to either petitioner or ms mcnamara petitioner also cashed diverted corporate checks through his bookie james pirollo and his friend john delio who managed a business known as jetro cash carry during the years in issue petitioner and ms mcnamara engaged in a horse racing business as proprietors from until sometime in petitioner and ms mcnamara retained hunter l king to train their horses petitioner and ms mcnamara issued checks payable to mr king totaling dollar_figure after terminating mr king in petitioner and ms mcnamara retained pam shavelson to train their horses petitioner and ms mcnamara issued checks payable to ms shavelson totaling dollar_figure during the years in issue petitioner gambled regularly he played cards with a group of friends weekly on average a participant in the weekly card game could win or lose up to dollar_figure also petitioner regularly bet on football games in the years in issue petitioner averaged two to three visits to the race track a week where he bet on horse races petitioner and ms mcnamara issued checks from their personal joint checking account at continental bank to the following payees payee boardwalk regency casino caesars casino crystal palace casino resorts international trump castle carnival leisure indus inc d b a beach casino total dollar_figure dollar_figure -- big_number big_number -- -- -- dollar_figure -- -- -- -- -- big_number -- dollar_figure dollar_figure dollar_figure petitioner was the defendant in the criminal case united_states v moran criminal action no e d pa date petitioner was indicted for aiding the filing of false joint tax returns for himself and ms mcnamara for the taxable years and in violation of sec_7206 on date petitioner pled guilty to these charges petitioner filed a motion to withdraw his guilty plea which the district_court denied on date the district_court for the eastern district of pennsylvania entered a judgment of conviction in the criminal case on the basis of petitioner’s guilty plea on date the court_of_appeals for the third circuit affirmed the judgment of conviction entered in the criminal case no petition for certiorari was filed with the supreme court ms mcnamara was indicted for the filing of false joint tax returns for the taxable years and ms mcnamara pled guilty to these charges by date petitioner and respondent had signed a form 872-a special consent to extend the time to assess tax for the and taxable years by date petitioner and respondent had signed a form 872-a for the taxable_year opinion i understatement of income - constructive dividends during the taxable years in issue petitioner diverted corporate funds to himself which he failed to report as income sec_316 provides that a dividend means any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits the portion of a distribution that is a dividend is included in the gross_income of the recipient and taxable as ordinary_income sec_301 sec_316 although the code does not define earnings_and_profits the calculation is based on adjustments made to the corporation’s taxable_income 96_tc_858 affd 959_f2d_16 2d cir see sec_1_312-6 and b income_tax regs when a corporation does not formally declare a dividend a distribution_of_property by a corporation may constitute a constructive_dividend 89_tc_1280 distributions are constructive dividends when a corporation provides a direct benefit to the taxpayer without an expectation of repayment 299_f3d_221 3d cir affg 115_tc_43 115_tc_172 quoting 73_tc_980 truesdell v commissioner supra although not every payment that has incidental benefit to the shareholder is considered a constructive_dividend a payment will constitute a constructive_dividend when ‘the distribution was primarily for the benefit of the shareholder ’ hood v commissioner supra pincite quoting 577_f2d_1206 5th cir in addition to distributions of property shareholders may receive constructive dividends when they use corporate property for personal purposes i f shareholders of a corporation use corporate-owned property for personal purposes they will be charged with additional distributions from the corporation taxable to them as constructive_dividend income if the corporation has sufficient earnings_and_profits 88_tc_63 affd 894_f2d_1072 9th cir see also 85_tc_332 a diverted corporate funds respondent argues that petitioner received and failed to report constructive dividends from the corporation of dollar_figure dollar_figure and dollar_figure in and respectively respondent contends that petitioner obtained these constructive dividends by diverting checks issued to the corporation for personal_use and appropriating the proceeds from checks issued by the corporation for fictitious expenses although petitioner admits to receiving these funds from the corporation he argues that he used the funds to pay the corporation’s employees in cash the expenses of the horse racing business and the expenses of the beauty salon petitioner has failed to provide documentation that supports his contention that the corporation maintained a large cash payroll to support his claim that the corporation paid a number of employees in cash petitioner relies on the testimony of william mcgugan a construction superintendent while mr mcgugan testified that he often picked up the payroll for employees who worked on his projects he further testified that he did not know whether the payroll envelopes contained any cash petitioner contends that he cannot substantiate the cash payroll because ms mcnamara stole the corporation’s books_and_records evidence of the theft of a taxpayer’s records alone is insufficient to excuse substantiation sumner v commissioner tcmemo_1982_561 further we find the testimony of petitioner and his daughter relating to the cash payroll self- serving and unreliable petitioner offered no credible_evidence to specify the number of employees who received cash compensation the length of time that these employees worked for the corporation or the hourly wage or salary that these employees received petitioner concedes that the corporation failed to record into its books numerous checks that it received from its customers as payment for services mr agresto was not informed of the funds diverted from the corporation when mr agresto asked petitioner for a list of employees who received cash wages petitioner refused in the stipulated factual basis for plea relating to petitioner’s criminal case petitioner admitted that during each of the years in issue he and ms mcnamara used the diverted corporate receipts for personal expenses in that stipulation petitioner also admitted that during each of the years in issue the proceeds of the fictitious corporate expense checks were used for personal expenses including gambling and horse racing expenses at his change_of plea hearing petitioner acknowledged that he had read the stipulation and stated that the stipulation was correct we find that the evidence clearly and convincingly demonstrates that petitioner appropriated for personal_use the diverted corporate receipts and the proceeds from checks for fictitious expenses petitioner also argues that some of the diverted funds were used to pay expenses related to the horse racing and beauty shop businesses p ayments made for the personal benefit of a shareholder by a corporation may constitute constructive dividends falsetti v commissioner supra pincite the parties stipulated that petitioner and ms mcnamara owned these businesses as sole proprietors these payments are of expenses for petitioner and ms mcnamara’s proprietorships not corporate business_expenses because the beauty shop and horse racing businesses were not corporate assets any expenditure made in connection with these businesses did not benefit the corporation see truesdell v commissioner supra pincite4 b use of corporate property respondent also determined that petitioner failed to report additional constructive dividends of dollar_figure in dollar_figure in and dollar_figure in because moran general constractors sic inc permitted you to use corporate property for your personal_use without compensation on brief petitioner failed to address this issue respondent argues that his determination should be sustained because petitioner failed to offer any evidence at trial relating to this issue we agree with respondent by failing to introduce any evidence or argument to refute respondent’s determination we find that petitioner has failed to prove that the determination was incorrect accordingly we find that petitioner received constructive dividends for personal_use of corporate property see melvin v commissioner t c pincite falsetti v commissioner t c pincite c earnings_and_profits during the years in issue the corporation reported on its financial statement current net_income after tax of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in the corporation reported on its financial statements retained earnings_of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in to determine petitioner’s constructive dividends the corporation’s reported earnings_and_profits should be increased by the amounts of gross_receipts that were not included in the corporation’s income see dileo v commissioner t c pincite see also yellow cab car rental co v commissioner tcmemo_1974_79 after adjustments are made for the amounts of gross_receipts diverted from the corporation the corporation had sufficient earnings_and_profits to support our the corporation’s fiscal_year ended on sept for each of the years in issue we have included the reported income and retained earnings_and_profits for the corporation’s year because it includes october november and december of the calendar_year finding that the distributions in issue were constructive dividends see dileo v commissioner supra pincite we hold that respondent has proven by clear_and_convincing evidence that petitioner received constructive dividends from the numerous corporate receipts and fictitious checks that he diverted for personal_use ii deductions in the notice_of_deficiency respondent disallowed some of the deductions petitioner claimed petitioner contends that he and ms mcnamara paid the expenses claimed on their federal_income_tax returns during the years in issue sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred to carry out a trade_or_business in the taxable_year sec_162 specifically provides for a reasonable allowance for salaries or other compensation_for_personal_services actually rendered taxpayers must maintain records that verify the amounts of deductions claimed on their returns sec_6001 baratelle v commissioner tcmemo_2000_359 taxpayers bear the burden of proving that the amounts disallowed by the commissioner constitute allowable deductions rule a 290_us_111 a beauty shop business_expenses respondent contends that petitioner is not entitled to deduct business_expenses of dollar_figure in and dollar_figure in relating to the beauty shop respondent argues that petitioner and ms mcnamara improperly deducted amounts payable to clairol as business_expenses and deposited these amounts into their personal joint checking account petitioner argues that he is entitled to deduct these expenses because they were paid to reimburse the renovation costs of the beauty shop we find that the checks made payable to clairol that were issued by the beauty shop are not deductible business_expenses petitioner requested that these checks be made payable to clairol to disguise the payments as costs of goods used in the beauty shop petitioner admits that these funds were deposited into his and ms mcnamara’s personal joint checking account the deposits into petitioner’s personal account and the deceptive use of clairol as the payee establish that these payments were not ordinary and necessary business_expenses but veiled payments to petitioner had these payments been legitimate business expenditures petitioner would have had no need to create this elaborate scheme involving a bogus payee b beauty shop salaries respondent argues that petitioner failed to substantiate wage expenses attributable to the beauty shop of dollar_figure in and dollar_figure in petitioner contends that he is entitled to these deductions under sec_162 petitioner failed to introduce any documentary_evidence to support these claimed deductions because petitioner has failed to substantiate these amounts and we are not convinced that he actually paid any of the disallowed wage expenses we find that petitioner is not entitled to deductions for wages of dollar_figure for and dollar_figure for c beauty shop and horse racing activities petitioner claims that he is entitled to additional deductions for unreported business_expenses paid in the beauty shop and the horse racing businesses during the years in issue respondent contends that petitioner has failed to substantiate the amounts of additional business_expenses petitioner offered no credible_evidence for computing additional beauty shop and horse racing expenses paid in the years in issue in support of these additional deductions petitioner offered into evidence a handwritten schedule that he prepared apparently for purposes of this trial which lists the horse trainer costs petitioner was not a credible witness he on their and federal_income_tax returns petitioner and ms mcnamara claimed deductions of dollar_figure and dollar_figure respectively as beauty salon wages in the notice_of_deficiency respondent disallowed only portions of the deductions for which petitioner and ms mcnamara failed to provide substantiation has an established pattern of falsifying documents because petitioner failed to introduce any credible_evidence we find that he is not entitled to the additional deductions he claimed d sec_167 deductions on schedules c profit or loss from business petitioner and ms mcnamara claimed depreciation_deductions of dollar_figure in and dollar_figure in in the notice_of_deficiency respondent disallowed dollar_figure in and dollar_figure in of the claimed deductions petitioner contends that he is entitled to these depreciation_deductions however petitioner failed to produce evidence to support his contention we sustain respondent’s determination with respect to the disallowed deductions iii fraud in the notice_of_deficiency respondent determined that petitioner is liable for an addition_to_tax for fraud pursuant sec_6653 in and for penalties for fraud under sec_6663 in and with respect to fraud the commissioner bears the burden of proving by clear_and_convincing evidence that the taxpayer has an underpayment_of_tax in each taxable_year and at least some portion of the underpayment is attributable to fraud sec_7454 rule b if the commissioner establishes that any portion of the underpayment_of_tax is attributable to fraud the entire underpayment is treated as attributable to fraud except for any portion of the underpayment which the taxpayer establishes is not attributable to fraud sec_6653 sec_6663 a underpayment the commissioner has the burden of proving by clear_and_convincing evidence that an underpayment exists in each of the years in issue the commissioner is not required to prove the exact amount of the underpayment dileo v commissioner t c pincite on the other hand the commissioner does not satisfy his burden_of_proof by merely relying on the taxpayer’s failure to prove error in the determination id on the basis of the evidence presented and our analysis supra we find that respondent has clearly and convincingly established that petitioner had underpayments of tax in and b underpayment due to fraud fraud has been defined as an intentional wrongdoing on the part of a taxpayer motivated by a specific purpose to evade a tax known or believed to be owing 398_f2d_1002 3d cir see also langworthy v commissioner tcmemo_1998_218 courts consider a taxpayer’s entire course of conduct in determining fraudulent intent dileo v commissioner supra pincite 92_tc_661 because direct evidence is rarely available fraud may be proven by circumstantial evidence dileo v commissioner supra pincite chase v commissioner tcmemo_2004_142 courts have found that badges or indicia of fraud provide probative evidence badges_of_fraud include consistent and substantial_understatement of income failure to cooperate with authorities implausible or inconsistent explanations of behavior failure to maintain adequate books_and_records concealment of assets concealing income and information from a return preparer and extensive dealings in cash e g 317_us_492 451_f2d_197 3d cir affg tcmemo_1970_37 dileo v commissioner supra pincite chase v commissioner supra bacon v commissioner tcmemo_2000_257 affd without published opinion 275_f3d_33 3d cir petitioner understated substantial amounts of his income in each of the years in issue petitioner falsely stated to respondent’s agents that he was unaware that checks issued to the corporation had been deposited to his and ms mcnamara’s personal bank account petitioner failed to maintain adequate corporate books and falsified corporate records numerous customer checks were not recorded on the corporation’s books_and_records petitioner caused the corporation to issue checks to pay fictitious expenses and recorded these fictitious expenses in the corporation’s books to make these expenses appear legitimate petitioner or a family_member at his direction altered the canceled checks and created false invoices petitioner concealed assets petitioner devised a scheme whereby he or another employee of the corporation deposited checks issued to the corporation into petitioner’s personal bank account or cashed these checks and gave the proceeds to petitioner or ms mcnamara petitioner attempted to conceal these assets by failing to record the proceeds in the corporation’s books inform mr agresto that the corporation received these funds and report these amounts on the corporation’s federal_income_tax returns and his joint federal_income_tax returns petitioner also concealed the fact that beauty shop checks were deposited in his personal joint checking account petitioner directed mr kapusta to issue checks drawn on the beauty shop account and to make them payable to clairol petitioner attempted to conceal the receipt of these checks by creating the appearance that these funds were spent on deductible business supplies petitioner failed to inform his return preparer mr agresto that petitioner had diverted corporate funds for personal_use mr agresto specifically asked petitioner and ms mcnamara how on the basis of their income they could sustain the significant horse racing losses petitioner falsely explained to mr agresto that he had a very good job before the years in question finally petitioner was convicted of aiding the filing of false tax returns for himself and ms mcnamara for the years of and in pleading guilty to these charges petitioner admitted to diverting corporate funds and using those funds for personal purposes in through we find that respondent has clearly and convincingly proven that substantial portions of petitioner’s underpayments of tax are the result of fraudulently diverted corporate receipts fictitious corporate expenses and fraudulently deducted alleged expenses of his beauty shop operation iv sec_6651 --failure to timely file sec_6651 provides for an addition_to_tax when a taxpayer fails to file a timely return sec_6651 provides an exception to the addition_to_tax when the failure_to_file a timely return is due to reasonable_cause and not due to willful neglect petitioner and ms mcnamara filed their joint federal_income_tax return on date there is no evidence in the record that they requested an extension of time to file their petitioner has not argued or established that any portions of the underpayments due to other adjustments were not due to fraud sec_6653 sec_6663 return petitioner failed to argue that the failure was the result of reasonable_cause because the return wa sec_5 months late under sec_6651 we find that petitioner is liable for an addition_to_tax equal to percent of the amount required to be shown on the return in as determined by respondent v section 6661--substantial understatement sec_6661 as in effect for provides that if there is a substantial_understatement_of_income_tax for any taxable_year there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6661 an understatement means the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax that is shown on the return sec_6661 the amount of the understatement shall be reduced by any item adequately disclosed on the return or supported by substantial_authority sec_6661 the taxpayer bears the burden of proving that the commissioner erred in imposing the addition_to_tax under sec_6661 rule a hamilton v commissioner tcmemo_2004_66 we sustain respondent’s determination that petitioner understated his income_tax by dollar_figure in petitioner offered no evidence showing that any item contributing to the amount understated was supported by substantial_authority or adequately disclosed on the return see sec_6661 petitioner’s understatement exceeds both percent of the tax required to be shown on the return and dollar_figure see sec_6661 petitioner is liable for an addition_to_tax under sec_6661 in vi petitioner’s failure to sign returns as a defense to the deficiencies additions to tax and penalties petitioner argues that he did not sign the joint returns for the years in issue a husband and wife who file a joint federal_income_tax return are generally required to sign the return sec_6013 sec_1_6013-1 income_tax regs however courts have found that spouses have filed a joint federal_income_tax return even when one spouse failed to sign the return 210_f2d_247 3d cir affg 18_tc_1032 27_tc_270 affd 251_f2d_44 8th cir the determinative factor is whether the spouses intended to file a joint_return their signatures being but indicative of such intent 38_tc_530 citing 22_tc_893 see also ziegler v commissioner tcmemo_2003_282 here the parties have stipulated that with petitioner’s permission bonnie e mcnamara signed petitioner’s name on their joint income_tax returns for the taxable years at issue we find that petitioner manifested his intent to file joint federal_income_tax returns by granting ms mcnamara permission to sign his name on the returns in issue because petitioner and ms mcnamara intended to file joint federal_income_tax returns we find that petitioner is liable for the deficiencies additions to tax and penalties see sec_6013 vii period of limitation sec_6501 generally requires the commissioner to assess any_tax within years after the return was filed sec_6501 lists exceptions to the 3-year limitation on assessments under sec_6501 in the case of false or fraudulent_returns sec_6501 provides that the tax may be assessed at any time because we find that petitioner’s deficiencies in and were the result of fraud the statute_of_limitations does not bar the assessment of tax for the years in issue to reflect the foregoing decision will be entered for respondent appendix a checks issued to moran general contractors inc for services rendered the checks issued to moran general contractors inc which petitioner diverted for personal_use are as follows check no payor e i dupont de nemours co e i dupont de nemours co a t chadwick co perri elec simpson paper co gen chem gen chem allied signal inc allied signal inc gen elec co tarkett inc tarkett inc tarkett inc james river corp james river corp james river corp james river corp amount received dollar_figure date deposited cashed1 cashed dollar_figure deposited dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure deposited deposited deposited cashed cashed cashed cashed deposited deposited cashed cashed cashed deposited deposited cashed deposited means that the proceeds from the check were deposited in petitioner and ms mcnamara’s joint personal checking account at continental bank city of philadelphia city of philadelphia city of philadelphia city of philadelphia city of philadelphia city of philadelphia harleysville mut ins co scott paper co scott paper co scott paper co u s treasury u s treasury u s treasury e i dupont de nemours co e i dupont de nemours co a t chadwick co sebastiani sprinkler design inc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure deposited deposited deposited deposited deposited cashed deposited deposited deposited deposited deposited deposited deposited cashed dollar_figure deposited dollar_figure dollar_figure deposited deposited lukens inc dollar_figure cashed the parties stipulated that this check was issued in the amount of dollar_figure however the check itself states that it was issued for dollar_figure we attribute this discrepancy to a typographical error and we have listed the amount shown on the face of the check the parties stipulated that this check was dated date however the check itself is dated date we attribute this discrepancy to a typographical error and we have listed the date shown on the face of the check the parties stipulated that this check was dated date however the check itself is dated date we attribute this discrepancy to a typographical error and we have listed the date shown on the face of the check phil gas works city of philadelphia city of philadelphia commonwealth of pennsylvania u s treasury u s treasury u s treasury e i dupont de nemours co e i dupont de nemours co e i dupont de nemours co e i dupont de nemours co a t chadwick co a t chadwick co nelson co medford foods medford foods d z inc tarkett inc city of philadelphia harleysville mut ins co u s postal service peco energy phil hous auth phil hous auth sec elevator co u s treasury roger e gibbons ins dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure deposited deposited deposited deposited deposited deposited deposited deposited dollar_figure deposited dollar_figure deposited dollar_figure deposited dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date deposited deposited deposited deposited deposited deposited deposited deposited deposited deposited deposited deposited deposited deposited deposited deposited appendix b fictitious expenses paid_by moran general contractors inc the checks drawn by moran general contractors inc from its checking account that were issued to cover fictitious expenses are as follows check no date amount purported payee dollar_figure wm a schmidt dollar_figure wm a schmidt dollar_figure ernest d menold dollar_figure jim black dollar_figure jim black dollar_figure jim black dollar_figure giles j cannon dollar_figure giles j cannon dollar_figure giles j cannon dollar_figure giles j cannon dollar_figure giles j cannon dollar_figure charles dectis dollar_figure charles decti sec_12 dollar_figure nicholas j boura sec_5 dollar_figure nicholas j bouras dollar_figure d j cappelli dollar_figure d j cappelli dollar_figure d j cappelli dollar_figure d j cappelli dollar_figure d j cappelli the parties stipulated that this check was dated date however the check itself is dated date we attribute this discrepancy to a typographical error and we have listed the date shown on the face of the check dollar_figure jack cohen dollar_figure jack cohen dollar_figure jack cohen dollar_figure jack cohen dollar_figure jack cohen dollar_figure ronald k hudecheck dollar_figure frank perri dollar_figure frank perri dollar_figure j b acoust dollar_figure c f remaley design co c f remaley design co dollar_figure dollar_figure j azar dollar_figure h barron dollar_figure jim black dollar_figure jim black dollar_figure jim black dollar_figure jim black dollar_figure charles decti sec_1 dollar_figure charles decti sec_5 dollar_figure charles decti sec_5 dollar_figure ronald hudecheck date dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure frank perri dollar_figure guy c long dollar_figure guy c long dollar_figure guy c long dollar_figure guy c long dollar_figure guy c long dollar_figure guy c long dollar_figure guy c long dollar_figure guy c long dollar_figure h barron dollar_figure eugene cobb sec_2 dollar_figure eugene cobb sec_3 dollar_figure eugene cobbs dollar_figure eugene cobb sec_4 dollar_figure j h simon dollar_figure j h simon date dollar_figure j simon dollar_figure j simon dollar_figure j simon dollar_figure john simon
